Citation Nr: 0621972	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-37 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for the claimed residuals 
of exposure to asbestos.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO.  

The Board previously remanded this case to the RO for 
additional development in July 2005.  



FINDING OF FACT

The veteran is not shown to have current respiratory 
disability due to asbestos exposure or other event or 
incident of his extensive period of active service.



CONCLUSION OF LAW

The veteran is not shown to have respiratory disability 
manifested by the residuals of asbestos exposure due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in October 2002 and August 2005.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In this regard, the Board notes that, pursuant to the July 
2005 Board remand, the RO requested additional information 
and evidence from the veteran, particularly with regard to 
asbestos exposure, in the August 2005 VCAA letter.  The 
veteran did not respond to this letter, however.  

Accordingly, the RO was not able to take further action in 
this regard.  See Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991) (VA's duty to assist is not always a one-way street, 
and a veteran seeking help cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence).  


The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted October 2002 VCAA letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).  

Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended. The new M21-1 guidelines were set forth at M21-
1, Part VI, para. 7.21 (Oct. 3, 1997). The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).  

The Board has reviewed the veteran's service medical records 
and observes that he was not treated specifically for 
asbestos exposure during service, but was seen for shortness 
of breath in January 1957 and probable pneumonia in November 
1970.  

The X-ray studies from November 1970 during service revealed 
accentuated lung markings at the left lung base, but with no 
overt pneumonitis.  

The report of the August 1971 service separation examination 
indicates that the veteran's lungs and chest were normal, 
whereas the separation Report of Medical History, from the 
same date, reflects that he denied having shortness of 
breath, pain or pressure in the chest or a chronic cough.  

Subsequent to service, the chest X-ray studies from May 1974 
were within normal limits.  However, the X-ray studies from 
August and September of 1975 revealed a probable artifactual 
shadow in the right upper lobe.  

An August 1978 questionnaire reflects that the veteran 
reported that his active service duties, as well as his post-
service civilian job, involved exposure to asbestos dust.  
Exposure in the prior year was noted as well.  

A private medical record from August 1979 indicates that an 
examination of the veteran revealed a generalized decrease in 
breath sounds, although spirometry was within normal limits.  

A November 1980 medical record reflects that forced 
expiratory volume in one second (FEV-1) and forced vital 
capacity (FVC) had dropped since 1979.  

In March 1982, the veteran was seen with complaints of a 
hacking cough for one week.  The impression was that of a 
neurogenic cough.  

The X-ray studies from September 1989 revealed an oval 
opacification in the upper lobe of the right lung, probably 
representing a granuloma.  

A February 1991 medical record contains an assessment of 
"old asbestos worker."  

The Chest X-ray studies from August 1991 revealed increased 
basilar markings, noted to be unchanged.  

The pulmonary function studies conducted in conjunction with 
a January 2004 VA examination revealed a restrictive pattern.  
The examiner noted that the veteran was a parachute rigger 
from 1960 to 1965 and worked in field maintenance and as a 
non-destructive inspection technician from 1970 to 1971.  
After service, he worked in shipbuilding.  

Based on this history and the examination findings, the 
examiner opined that the veteran could very well have had 
exposure to asbestos, but the pulmonary studies done on 
examination "[were] not indicative of clinical asbestosis 
and the patient [was] asymptomatic for dyspnea in exertion."  

Consequently, the VA examiner found that the veteran was more 
likely than not to have asbestos exposure but no clinical 
symptomatic asbestosis.  

Pursuant to the Board's July 2005 remand, the veteran 
underwent a VA respiratory examination in February 2006, 
conducted by an examiner who reviewed the claims file.  

The VA examiner noted that the veteran had a history of 
occasional dyspnea and decreased breath sounds on 
examination, but there were no conditions associated with 
pulmonary restrictive disease.  The chest X-ray studies 
revealed no acute cardiopulmonary disease.  As to pulmonary 
function testing, the flows and diffusion when corrected for 
volume were normal.  

Based on the examination findings and the claims file review, 
the examiner determined that there was no evidence of 
asbestos-related lung disease or any other asbestos-related 
disease.  The rationale for this opinion was that the current 
X-ray studies and pulmonary function tests did not indicate 
an asbestos-related illness.  

The Board has reviewed the competent medical evidence of 
record cited above and finds that this evidence shows that 
the veteran has received treatment for pulmonary symptoms on 
several occasions both during and after service.  There is 
also documentation of record suggesting asbestos exposure 
during service, as indicated in the January 2004 VA 
examination report.  

At the same time, there is no competent evidence of record 
substantiating a diagnosis of a pulmonary disability 
attributable to residuals of exposure to asbestos in service.  

Rather, the January 2004 VA examination report and, more 
definitively, the February 2006 VA examination report 
indicate that no such diagnosis is appropriate in this case.  

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  
Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
July 2005 Board hearing testimony.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for residuals of 
exposure to asbestos, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for the claimed residuals of the exposure 
to asbestos is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


